DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 2010-221694).
Note: citations refer to the machine translation filed 7/1/2020.
Regarding claims 7-8:
Shimizu discloses a laminate comprising an insulating film of liquid crystal polymer and a metal foil [abstract; 0008]. The laminate is formed by hot pressing the two layers between a pair of endless belts, wherein the temperature is between the melting point of the liquid crystal polymer and 20°C less than the melting point [0008-0010]. The examiner submits Shimizu’s insulating film has an amplitude of oscillation as claimed because the material is otherwise the same as claimed and the laminate is formed by the same method as claimed.
The examiner additionally takes the position that Shimizu’s method inherently results in a temperature difference caused perpendicularly to a direction in which the stack travels between the two heated endless belts is within 10°C as claimed because Shimizu’s process is otherwise the same as used in the present invention. In addition to the above noted features regarding the temperatures of the heated endless belts, Shimizu discloses the same pressures and heating and pressurizing duration as in the present invention. See Shimizu at [0035-0036] and compare with the present specification at [0047-0048]. Given Shimizu teaches the same materials and the same other method conditions, the examiner submits the method inherently results in a temperature difference within the claimed range.

Regarding claim 10:
The examiner submits the liquid crystal polymer film has a variation in thickness as presently claimed because the material is otherwise the same as claimed and the laminate is formed by the same method as claimed.
Regarding claim 11:
The examiner submits the laminate has a peel strength as claimed because the material is otherwise the same as claimed and the laminate is formed by the same method as claimed.


Claim Rejections - 35 USC § 103
Claim(s) 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2010-221694) in view of Se et al. (JP 2008-055890).
Note: citations refer to the machine translation of JP ‘890 provided with this Office Action.
Regarding claims 7-8:
Shimizu discloses a laminate comprising an insulating film of liquid crystal polymer and a metal foil [abstract; 0008]. The laminate is formed by hot pressing the two layers between a pair of endless belts, wherein the temperature is between the melting point of the liquid crystal polymer and 20°C less than the melting point [0008-0010]. 
Shimizu is silent with regard to a temperature difference caused perpendicularly to a direction in which the stack travels between the two heated endless belts is within 10°C as claimed.
One of ordinary skill in the art was aware that such conditions were known to be beneficial. For example, Se discloses a method for efficiently producing a thermoplastic resin having high thickness accuracy [abstract; 0007]. The method involves controlling the temperature of the film before it is sandwiched between a metal pressing member and a cast cooling roll [0020]. Se further teaches that to reduce the thickness accuracy and residual phase difference, the temperature variation in the film width direction is preferably less than 10°C, preferably less than 5°C [0020].
Therefore, one of ordinary skill in the art would have recognized the importance of the temperature difference in the direction perpendicular to the direction of travel to provide improved thickness variation accuracy. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to ensure a temperature difference caused perpendicularly to a direction in which the stack travels between the two heated endless belts is within 10°C as suggested by Se to achieve this improvement.
The examiner submits the insulating film of Shimizu in view of Se has an amplitude of oscillation as claimed because the material is otherwise the same as claimed and the laminate is formed by the same method as claimed.
Regarding claim 10:
The examiner submits the liquid crystal polymer film has a variation in thickness as presently claimed because the material is otherwise the same as claimed and the laminate is formed by the same method as claimed.
Regarding claim 11:
The examiner submits the laminate has a peel strength as claimed because the material is otherwise the same as claimed and the laminate is formed by the same method as claimed.


Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.

Applicant’s cancellation of claim 1 and its dependents renders previous rejections based on Koyama (WO 2017/199829) moot. Applicant’s amendments to independent claim 7 to incorporate the features of claim 9 renders previous rejections based on Koyama moot. The reference is silent with regard to the features of “the hot press process is performed by pressing the stack of the film and the sheet of metal foil via two heated endless belts while passing the stack though a gap between the two heated endless belts, and a temperature difference caused perpendicularly to a direction in which the stack travels between the two heated endless belts is within 10°C.”

Although the rejections are moot, for clarity of the record, the examiner addresses Applicant’s arguments that Koyama does not qualify as prior art. Applicant states the reference is not available as prior art under 35 U.S.C. 102(a)(1) because its publication date of November 23, 2017 is “later than the priority date (October 26, 2017) of the present patent application.” 
The present application is a national stage application of an international stage application filed on October 25, 2018 and claims priority to foreign application JP 2017-207553, filed October 26, 2017. The foreign priority filing date has not been perfected because although a certified priority document has been filed, the document is not in English and no translation has been provided. Therefore, for examination purposes, the effective filing date is October 25, 2018 until such translation has been provided and so reference Koyama (WO 2017/199829) has not been disqualified as prior art under 102(a)(1). See MPEP § 2152.06.
Additionally, Applicant has attempted to show that subject matter disclosed in the reference Koyama (WO 2017/199829) is excepted as prior art under 35 U.S.C. 102(b)(2)(C) by showing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity as Panasonic Intellectual Property Management Co., Ltd at the time the claimed invention was effectively filed. However, applicant has failed to provide a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person no later than the effective filing date of the claimed invention in a conspicuous manner, and therefore, the reference is not excepted as prior art under 35 U.S.C. 102(a)(2). Applicant must file the required submission in order to properly except the reference subject matter under 35 U.S.C. 102(b)(2)(C). See MPEP § 2154.02(c). In particular, the language used by Applicant on page 7 of Remarks (“KOYAMA et al. and the present application belong to an identical Applicant…until the effective filing date of the present application”) differs from the suggested language outlined in MPEP § 717.02(a) and 717.02(b) such that it is not clear Applicant has properly invoked the exception.
In addition, applicant may rely upon the exception under 35 U.S.C. 102(b)(2)(A) to overcome the rejection under 35 U.S.C. 102(a)(2) either by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(2). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(2)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Therefore, reference Koyama (WO 2017/199829) has not been disqualified as prior art under 102(a)(2).

Applicant argues that Shimizu (JP 2010-221694) fails to disclose the claimed requirement that “a temperature difference caused perpendicularly to a direction in which the stack travels between the two heated endless belts is within 10°C” (p8-9).
The examiner has considered Applicant’s arguments, but maintains the rejections over Shimizu. Although the reference is silent with regard to the claimed temperature difference, the examiner submits Shimizu’s method would inherently result in a temperature difference as claimed because the reference teaches the same method techniques and heating temperatures as used in the present invention. See the current rejections for further explanation.
Alternatively, the examiner provides newly cited Se (JP 2008-055890) to demonstrate that temperature differences as claimed were known to provide improved thickness variance. Therefore, the examiner concludes the claimed invention would have been obvious to one of ordinary skill in view of the combined teachings of Shimizu and Se as further explained in the new rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787